Citation Nr: 0335944	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the veteran's granddaughter may be recognized as his 
dependent child for the purposes of payment of additional VA 
compensation benefits.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to November 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
determined that the veteran's granddaughter could not be 
recognized as his dependent child for the purposes of payment 
of additional VA compensation benefits.

In connection with his current appeal, the veteran requested 
and was scheduled for a videoconference hearing before a 
Veterans Law Judge.  According to an April 2003 Report of 
Contact, after he was notified of the time and date of the 
hearing by mail, he contacted his representative and 
indicated that he wished to cancel the hearing.  In addition, 
the veteran indicated that he also planned to withdraw his 
appeal and would contact the RO in writing to do so.  

A review of the record, however, indicates that the veteran 
has not since communicated with VA, including to withdraw the 
instant appeal.  In addition, in August 2003, the veteran's 
representative submitted written arguments regarding the 
issue on appeal.  In view of the foregoing, the Board will 
proceed with consideration of this appeal.  


FINDINGS OF FACT

1.  The veteran is in receipt of a total disability rating 
based on individual unemployability due to service-connected 
disability.

2.  Although the veteran reports that his granddaughter has 
lived with him since her birth and that he and his spouse 
have been awarded custody of her, they have not yet legally 
adopted her.


CONCLUSION OF LAW

The criteria for recognition of the veteran's granddaughter 
as his dependent child for purposes of payment of additional 
VA benefits have not been met.  38 U.S.C.A. §§ 101(4), 1115, 
5107 (West 2002); 38 C.F.R. § 3.57 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The VCAA provides that VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, in a July 2002 
letter and the November 2002 Statement of the Case, the 
veteran was apprised of the applicable law and regulations 
and given notice as to the evidence needed to substantiate a 
claim for an additional dependency allowance.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
As set forth in more detail below, the facts in this case are 
not in dispute.  There is no indication, nor has the veteran 
contended, that there is any outstanding, relevant evidence 
which has not yet been obtained.  Thus, after reviewing the 
record, the Board concludes that there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  For all the foregoing 
reasons, the Board concludes that VA's duties to the veteran 
have been fulfilled.  



I.  Factual Background

The pertinent facts in this case are not in dispute.  

In an August 1987 rating decision, the RO granted the 
veteran's claim of service connection for a low back 
disability.  He has been in receipt of a total disability 
rating based on individual unemployability due to service-
connected disability since December 1996.  

In November 2001, the veteran requested that the RO add his 
granddaughter as a dependent for the purposes of receiving an 
additional allowance of VA compensation benefits.  Attached 
to his claim was a copy of a March 1999 Petition for 
Temporary Custody indicating that the veteran and his spouse 
requested custody of their granddaughter, who had been living 
with them since she had been born.  The record also contains 
a copy of a birth certificate indicating that the veteran's 
granddaughter was born in March 1991 to the veteran's 
daughter.  

In a July 2002 letter, the RO advised the veteran of the 
criteria for entitlement to VA dependency benefits and 
explained that it was not possible to add his granddaughter 
as a dependent until she had been legally adopted.  

The veteran appealed the RO's decision, noting that he had 
legal custody of his granddaughter and had provided her a 
safe and secure home since her birth.  He indicated that he 
felt legally and morally responsible for his granddaughter.  

II.  Law and Regulations

Veterans who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including a spouse and a 
dependent child, provided that the disability is rated not 
less than 30 percent disabling.  See 38 U.S.C.A. § 1115 (West 
2002).

The term "child" for purposes of additional compensation 
for a dependent means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) who is 
under the age of 18 years; or (ii) who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. §§ 101(4); 38 C.F.R. § 3.57 (2002).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

Applying the facts in the case to the legal criteria set 
forth above, the Board must find that there is no legal basis 
under which to recognize the veteran's granddaughter as his 
dependent child for purposes of payment of additional VA 
benefits.  38 U.S.C.A. §§ 101(4), 1115, 5107 (West 2002); 38 
C.F.R. § 3.57 (2003).

The criteria in this matter are clear.  To be considered a 
dependent "child" for purposes of additional compensation, 
a person must be a legitimate child of the veteran, a child 
legally adopted before the age of 18 years, a stepchild of 
the veteran who acquired that status before the age of 18 
years, or the veteran's illegitimate child.  As the veteran's 
granddaughter is not his legitimate or illegitimate child, 
his stepchild, and he has not yet legally adopted her, she 
does not meet the criteria for a dependent child of the 
veteran.  

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that his appeal should be 
granted as he has legal custody of his granddaughter and has 
provided a good home for her since her birth.  Although 
sympathetic to the veteran in this regard, the Board is bound 
by the laws enacted by Congress, the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, the law passed by Congress does not provide a basis to 
award the benefit sought.  


ORDER

The criteria for recognition of the veteran's granddaughter 
as his dependent child for purposes of payment of additional 
VA benefits have not been met; the appeal is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



